Title: To Alexander Hamilton from Jeremiah Olney, 4 October 1790
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom House Providence 4. Oct 1790.
Sir,
On the second instant I went to Newport and made oath to my declaration (of which the enclosed is a copy) relative to the case of the Sloop Nancy, Chrisr Thornton master, before the District Judge agreeably to your directions; excepting the presence of the Attorney of the United States who was absent. Mr. Marchant has enclosed it to the District Judge of Virginia, and it will be forwarded by this Post. I hope, and doubt not but the Judge’s report will be favorable, and the Goods seized by the Collector of Alexandria speedily released.
The above business and loading a vessel with public Military Stores for West Point, to which I am obliged personally to attend, will prevent the completion of the Return of Exports in season for transmission by this Post.
I have the honor to be, with great respect & esteem   Sir, your most humble & most obedt servant
Jereh Olney Collr
Alexr Hamilton EsqrSecretary of the Treasury.
